     Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 1 of 24
     4

*


    b1 p ta z                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF FLORIDA
           02T 1à 2222                          M IAM IDW ISION
                                                                                    FILED BY                 D.C.
             Dad:C.I.                 (WritetheDistrictandDivision,éfany,ofthe
                                         courtinwhichthecomplaintisjlled)                û2T 22 2222
                                                                                         CANGELAE.N06t.E
                                                                                          LEMK t)S DISI Cm
                                                                                         s.o.o,ftk.-M4Av$



             ALFONSO JENKINS,
                     Plaintifl                                     Uxmeadeacomplaintfor
             (writethefullnameofeachplaint# whoisfling               Violation ofCivilRights
             thiscomplaint Jf//lenamesofalltheplaintp
                              .
                                                                     (Pusonercomplaint)
             catn
             at  no
                ac tst
                  hed''i
                       nntthhe
                       i    esspaceaand
                               pace  bove,pl
                                        attacehase?lwr
                                                t'    iteti'onal
                                                    addi    'see     CZSCN0':1:20-cv-22604-DPG
             pagewiththefulllistofnames)    .
                                                                     (
                                                                     O/o
                                                                       l bceepl
                                                                             ) led inbytheclerk,
                                                                                               s
                     -   against-

             1. CENTUR ION OF FLORIDA,LLD,
             M EDICAL PROW DERS,                                     J
             2 DR.F.PAPILLON CHIEF HEALTH
              .
                                                                      uryTrial:(che
                                                                                  XckYes) Z No
                                                                                     one
             OFFICEK
             3. D EN A T ATE ,H EAI,TH SER W C ES
             ADM INISTRATOK
                     Defendants.
                                                         /

             (writethefullnameofeachplaintt whoishling
             thiscomplaint.Jf/àcnamesofalltheplaintp
             cannotstinthespaceabove,pleasewrite ''see
             attached''in thespaceand attachan additional


                                                         N OTICE

         FederalRules ofCivilProcedure 5.2 addresses the privacy and security concem s resulting from public
         accessto electronic fles. Underthisrule,papers fled with thecourtshould notcontain:an individual's
         fullsocialsecurity numberorfullbirth date;the fullnnm eofaperson known to beam inor;ora com plete
         fnancialaccountmlmber.A fling may includeonly:thelastfourdi/tsofasocialsecuritymlmber;the
         yearofanindividual'sbirth;aminor'sirlitials;andthelmstfourdi/tsofasnancialaccountnumber.
         Exceptasnoted in thisform,plaintil need notsend exhibits,aœ davits,grievanceorwitnessstatem ent,or
         any otherm aterialsto theClerk'sOœ cewith thiscom plaint.

         ln order for your com plaintto be sled,itmustbe accompanied by the sling fee or an application to
         proceed in formapauperis.
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 2 of 24



    1. ThePartiesto ThisCom plaint

                A.    ThePlalntiffts)
                  Providetheinformation below foreach plaintiffnam ed inthe
                  com plaint. Attach additionalpagesifneeded.

                      Nam e                 AlfonsoJenkins
                      ID Num ber            047210
                      Currentlnstitution    DadeCorrectionallnstitution
                                            19000 S .W .377tb Skeet
                                            FloridaCity,Florida 33034


                B.    TheDefendantts)
                Provide the inform ation below for each defendant nam ed in the
                complaint, whether the defendant is an individual, a gov- m ent
                agency,an orgnnization,or a
                corporation.M akesurethatthedefendantts)listedbelow areidentical
                to those contained in the above caption. Foran individualdefendant,
                includetheyerson'sjobortitle(ifknown)andcheckwhetheryouare
                brin/ng thls complaintagainstth* in their individualcapacity or
                om cialcapacity,orboth.Attach additionalpagesifneeded.

                DefendantNo.1
                      N am e               Cenm rion ofFlorida,LLC
                      Job orTitle          Health Care Providers
                      (ifknown)
                      Shield Number        U nknown
                      Em ployer            Dade Correctionallnstimtion
                      Address              19000 S.W .377tb Street
                                           FloridaCity,Florida 33034
                            IndividualCapacity    Z OëcialCapacity
                DefendantNo.2
                      N am e               D r.F.Papillon
                      Job orTitle          ChiefHealth Offcer
                      (ifknown)
                      Shield Num ber       U nknown



                                              2
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 3 of 24




                         Employer            Dade Correctionallnstitution
                         Address             19000 S.W .377thSkeet
                                             Florida City,Florida 33034
                         Z lndividualCapacity       Z OëcialCapacity
                 DefendantNo.3
                        N am e               D ena Tate
                         Job orTitle         Health Service Adm inistrator
                         ShieldNumber        U nknow n
                         Em ployer           Dade Correctionallnstimtion
                         Address             19000 S.W .377thStreet
                                             FloridaCity,Florida 33034
                         Z lndividualCapacity       Z OmcialCapacity
    Il. Basisfor Jurisdiction

       Under42 U.S.C j 1983,you may sue stateorlocaloK cialsforthetçdeprivation
       ofany rights,privileges,orimmunitiessecured by the Constitution and (federal
       lawsl.''Under Bivens v. Six Unknown Named Agents of FederalBureau of
       Narcotics,403U.S.388(1971),youmay suefederalofscialsfortheviolationof
       certain constimtionalrights.

         A.      Areyoubringingsuitagainst(checkallthatapply):
                 Z       Federalomcials(aBivensclaim)
                 R       Stateorlocalomcials(aj1983claim)
         B. Section 1983 allows claims allegng the ç<deprivation of any rights,
            privileges,orimmllnitiessecuredbytheConstitution and (federallawsl.''
            42 U.S.C j 1983. Ifyou are suing under section 1983,whatfederal
            constimtionalorstatutory righttsldo you claim is/arebeing violated by
              state orlocalofscials?

                 1. Deliberate lndiFerence to seriousm edicalneeds,
                 2. lntentionallntliction ofEm otionalDiskess,
                 3. Crueland U nusualPunishm ent.

         C. PlaintifssuingunderBivensm ay only recoverfortheviolation ofcertain
            constimtionalrights.Ifyou are suing underBivens,whatconstimtional
              rightts)do you claim is/arebeingviolatM byfe eraloo cials?
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 4 of 24



                 N o ttBivens''

          D . Section 1983 allows defendantsto be found liable only when they have acted ltunder
             colorofany statute,ordinance,regulation,custom ,orusage,ofany State orTerritory
             ortheDistrictofColumbia.''42U.S.C.9 1983.lfyou aresuingundersection 1983,
             explain how each defendantacted undercolorofstate orlocallaw. lfyou are suing
             underBiven ,explain how each defendantacted undercoloroffederallaw. Attach
             additionalpagesifneeded.

             SeeFacts/claim satpagers

    111. Prisoner Status

         Indicatewhetheryou areaprisonerorotherconfnedperson asfollows(check
    allthatapplyl:
                        Convicted and sentenced prisoner

    lV . Statem entofClaim

        State asbriefly aspossiblethe facts ofyourcase. Deschbehow each defendant
        waspersonally involved in the alleged wrongfulaction,along with thedatesand
        locationsofotherpersonsinvolved in theeventsgving riseto yourclaims. Do
        notcite any cmses or statues. Ifm ore thm1one claim is asserted,mlmber each
        claim and write ashortand plain statementofeach claim in aseparateparap aph.
        Attach additionalpagesifneeded.

            A. Iftheeventsgiving riseto yourclaim aroseoutside an instimtion,
               describewhere and when they arose.

                 DadeC.l.andoutsidemedicalproviders.(SeeComplaint)
            B. Iftheeventsgving riseto yourclaim arosein an institution,describe
                 where and when they arose.

                 DadeC.I.andoutsidemedicalproviders.(SeeComplaint)
            C. W hatdateand approximatetime did theeventsgiving riseto yom
            claimts)occur?
                 From 2-1-19 up untilpresentdate.

            D. W hatarethefactsunderlyingyourclaimts)? (Forexample.
                                                                  .lOlJ/
                 happened toyou? F/lo did what? cJ.:anyone elseinvolved? Fàt/
                 elsem w whathappened?



                                                4
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 5 of 24




               (SeeComplaint)
    V. lnjuries
        lfyou sustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstate
        whatm edicaltreatment,ifany,you required and did ordidnotreceive.

         Lossofvision topointofblindness(fully)in each eye.(SeealsoComplaint). Duetonot
        receiving the properm edication and follow-up treatm entatDade C.l.afteroutside doctors

        prescribed both m edicationsandtreae entplansforDade C.l.to follow.

    V I. Relief

        Statebriefly whatyou wantthe COUI' tto do foryou. M akeno legalargum ents. Do notcite
        any cases or stam tes. lfrequesting money dnm ages,include the amounts of any acm al
        dam agesand/orpunitivedamagesclaim ed forthe actsalleged. Explain the basisforthese
        claim s.

         Jury Trial, Nom inal Dam ages, Compensatory Damages of $300 thousand dollars per

         Defendant,Punitive Dnmages of $1 million dollars per Defendant (Jointly/severally).
        Courtcosts,Attom ey'sfees. Allotherreliefdeemedjustand properforPlaintië whohms
        been leR totallyblind by actions/inactionsofDefendants.

    V lI. Exhaustion ofA dm lnistrative Rem edies

         '
         rhe Prison litigation Reform ActCTLRA''),42 U.S.C.j 1997e(a)requires thattçlnlo
         action shallbe broughtwith respectto prison conditionsundersection 1983 oftllistitle,or
         any otherFederallaw,by aprisonerconfined in any jail,prison ,or othercorrectional
         facility untilsuch administrativerem ediesasare availableareexhausted.''

        Administrative remedies are also known as grievance procedures. Your case may be
        dism issed ifyou havenotexhausted youradm inistrativerem edies.

        A.        Did your Claimts) arise while you were confned in a jail,prison,or other
        correctionalfacility?

                  Z      Yes
                  E1 No
               Ifyes,namethejail,prison,orothercorrectionalfacilitywhereyouwereconsnedat
               thetimeoftheeventsgvingriseto yourclaimts).


                                                 5
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 6 of 24



                         Dade CorrectionalInstitution.

           B.     Doesthejail,prison,orothercorrectionalfacilitywhereyourclaimts)arosehave
    a grievanceprocedure?

                                Y es

                  U             No

                  L             Do notknow


            C. Doesthe grievanceprocedureatthejail,prison,orothercorrectional
    facilitywhere yourclaimts)arosecoversomeoral1ofyourclaims?
                 H              Yes
                 E;             No
                                D o notknow

                 lfyes,whichclaimts)?
                 A11.(SeeComplaint).
    D.           Didyou5leagrievanceinthejail,prison,orothercorrectionalfacility
           whereyour claimts)aroseconcemingthefactsrelatingtothiscomplaint?
                 Z      Yes
                 EJ     No
    V II1. PreviousL aw suits

          TheEtthreestrikesrule''barsaprisonerfrom bringing a civilaction oran appealin federal
          courtwithoutpaying the Gling fee ifthatprisonerhastton three ormore prioroccasions,
          whileincarcerate ordetained in any facility,broughtan action orappealin acourtofthe
          United Statesthatwmsdism issed on thep oundsthatitisfrivolous,m alicious,orfailsto
          state a claim upon which reliefm ay be granted,unless the prisonerisunder im minent
          dangerofphysicalinjury.''28U.S.C.j 1915(g).




                                                6
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 7 of 24



         To thebestofyourknowledge,have you had acasedismissed based on thisçtthree stdkes
         rule''?

                                     E ) Yes
                                     pI     No
         lfso,state which courtdismissed yourcase,when thisoccurred, and attached a copy of
         theorderif possible.

              None Recollected.


         A.     Haveyou filed otherlaw suitsin stateorfederalcourtdealingwith the sam efacts
                     involved in thisaction?

                Z      Yes
                ID     No
         B.     If your answer to A is yes, describe each lawsuit by answering questions 1
   through 7below. (lfthereismorethanonelawsuit,describetheadditionallawsuitsonanother
   page,ltWng thesameformat)
                1.     Partiesto thepreviouslawsuit

                       Plaintifts) AlfonsoJenkins,
                       Defendantts) M arklnch,MarioCorrales,Centurion LLC,Dr.Papillon,
                       D ena Tate.

                2.     Court(Ifederalcourt,namethedistrict;fstatecourt,namethetrlfaf.p
                       andState)
                       (Same)
                3.     Docketorindex number

                       (Same)
                4.     N am e ofJudge assir ed to yourcase

                       JudgeReid.

                5.     Approxim ate date offling lawsuit
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 8 of 24



               6.       lsthe casestillpending?

                        L      Yes
                        X      No
                        lfno,givetheapproxim ate dateofdisposition. Told to ç%Amend''with this
                        lawsuit.

                        W hatwastheresultofthecase? (Forexample. Fa,
                                                                   :thecasedismissed?
                        Wasjudgmententeredinyourfavor? IF'J.
                                                           &thecaseappealed?)
                        Told to Am end with thislawsuit.

         C.    Haveyou sled otherlawsuitsin state orfederalcourtotherwiserelatingto the
               conditionsofyourim prisonment?

               Z        YesA.1:20-cv-28528& B.8:15-cv-555.Norecollection/unsureofany
               other.

               EJ       No
         D.    lfyouranswerto C isyes,describeeach lawsuitby answering questions 1
               through 7 below.
               (Ifthereismorethanonelawsuit,describetheadditionallawsuitsonanother
               page,vafng thesameformat)
                        Partiesto thepreviouslawsuit

                        PlaintiFts) AlfonsoJenkins,
                        Defendantts)
                        Icnn'trecall.

                        Court(Ifederalcourt,namethedistrict;fstatecourt,namethecolzn/
                                                                                    .y
                        andState)
                        Ican'trecall.

                        Docketorindex number

                        Ican'trecall.

               4.       N am e ofJudge mssir ed to your case



                                                  8
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 9 of 24



                       Ican'trecall.
                5.     Approxim atedateofGlinglawsuit

                       A.in 2020.& B.in 2015.

                       Isthecasestillpending?

                       (Zl Yes
                       ëI     No
                       Ifno,givethe approxim atedateofdisposition. Ican'trecall.

                7.     W hatwastheresultofthecase? (Forexample: Fc-çthecasedismissed?
                       Wasjudgmententered inyourfavor? FJ.&thecaseappealed?)
                       ttA.''w asdism issedto ;lethisone,lbelieve.t%B.''lcan'trecall.

                       No appealwasdone.

    IX.    Certilcation and Closlg

           UnderFederalRuleofCivilProcedtlre 11,by sir ing below,1certify to the bestofm y
           knowledge,information,andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan
           improperptrgose,such astoharass,causeunnecessarydelay,orneedlesslyincremse
           thecostoflltlgation;(2)issupportedby existinglaw orby anonfrivolousargumentfor
           extending,modifying, or reversing existing law;(3) the factual contentions have
           evidentiary supportor,ifspecifcally so identifed,willlikely have evidentiary support
           or,ifspecifcally so identised,willlikely have evidentiary supportahera reasonable
           opportunity for further investigation or discovery;and(4) the complaintotherwise
           complieswith therequirem entsofRule 11.

           A . For PartiesW ithout an A ttorney

                lap eeto providetheClerk'sOm cewith any changesto m y addresswherecase-
                related papers m ay be served. l understand that m y failure to keep a current
                addresson filewith the Clerk'sOm cem ayresultin thedism issalofmy case.

                Dateofsigning: 14tâ dayofOctober, 2020.

                Sip atureofPlaintiF                           =.
                                                               -x
                PnntedNnm eofPlaintif Al so Jenki
                Prison Identiscation #047210
                Prison Address DadeCorrectionalInstim tion, 19000 S.W .377t
                                                                          llStreet
                               M ism i, Florida 33034-6409
                               City State Zip Code


                                                9
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 10 of 24



                              STATEM ENT OF THE CASE AND FACTS

     1.    On December 14,2017 the PlaintiF was tansferred to Dade C.l.due to his disability

    status,<tvision im paired.''

    2.     n ePlaintiffsuffersfrom primaryOpenM gleGlaucoma(POAG)including,(CACG).
           On February 1,2019 the Plaintiffwastransported to Bascom and PalmerEyelnstitutefor

    thepurposeof(1OP)lntraOcularPressureM anagement.
    4.     Ahertheevaluation bytheGlaucom aSpecialistwasconducted itwasdetermined thatthe

    Plaintiffs(lOP)levelshad elevated and specialpressurereducing eyedropswereprescribed as
    an addition to thePlaintifrscurrenttreatm entregim en.

     5.    n e Glaucom a specialistordered thatthe Plaintiffcontinue his currenteye drop Cosopt

    and imm ediately startBrimonidineand Latanoprostin orderto preserve any furtherlossofvision

    and/oropticnervedamagecausedbyelevated(lOP)Ievels.
    6.     In the order and evaluation the specialist m ade it very clear the importance of the

    patient/plaintif receiving a11threedropsin hisrighteye,and tohavean (IOP)check everytwo
    m onths.

     7.    W hen the Plaintiffreturn to the instim tion he was notseen by a physician as required.

    Note:when an inm ate retum s from an outside specialist consult and there has been orders

    recommending,treatmentand medicationstheinmate (must)beseen by aphysician to discuss
    thecourseofthepatient/plaintif sevaluation,treatmentand changein condition.

    8.     However,thePlaintiT sflewasjustplaced into aroutinestack offilesforlaterreview
    and thePlaintif wasneverseen to discusshistreae entby aphysician.
    9.     ln fact, the PlaintiT s evaluation and treatment plan prescribed by the Glaucom a

    specialiston February 1,2019 wmsneverreviewed bythem edicalstaF attheinstitution until



                                                 10
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 11 of 24



      M arch 14,2019 asindicated by Dr.F.Papillonsown datestamp saying received and reviewed

      on çtM al'ch 14,2019.5'Note:Thiswmsaporoxim atelv (45)davsaûerthePlaintiffreceive the

      prçscribed treatmentplan bv the Glaucom aspecialist.

             10. Them edialproviderCenturion ofFlorida'sand/oritsagentsoremployee'shavean
  '

      ethicalresponsibility to treatan inm ate'ssedousm edicalcondition in atim ely m snneras

      prescribed and recommended by theoutside specialist.

             11. Even aherthe ChiefHealth OfscerDr.F.Papillion wasm adeawarebyhisown

      review ofthePlaintifrsevaluation ahdprescribed treatmentplan doctorPapillon stillfailed to

      insurethatPlaintiffwasprescribed and received themedication needed to preventany further

      dam ageand/orlossofvision.Note:Such conductamountsto deliberateindifference.

             12. On M arch 18,2019 the Plaintif submitted a form algrievanceto the W arden M ario

      Corralesexplaining in detailthathehad notreceived the medication prescribed and ordered by

      theGlaucom a specialistatBmscom and Palm erEye lnstituteon February 1,2019.

             13. PlaintiF explained in detail that his vision was rapidly decreasing and was

      experiencing extrem epain and discom fort.Sçe GrievanceLoMNumber1903-467-069.

             14. '
                 rheabovementioned l evancewasdenied on M arch 29,2019 byboth (CHO)Dr.
      F.Papillon and W arden M ario Corrales.Note:Plaintif advised DefendansDr.F.Papillom and.

      W-w'
         detl Corrales.thathe was beinM subiected to irreversible dam age due to the unnecessar.
                                                                                               y
      dçlav in dispensinz M r.JenkinsGlaum m am edication in a tim ely m nnnerashis seriousm pdical
                                    -                                                      -       -




      condition required

             15. On April 2,2019 the PlaintiF was transported back to Bascom and Palm er for

      follow-up.




                                                  10-A
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 12 of 24



           16. Ahertheevaluation wascomplete itwasdetermined thatthe Plaintifps(IOP)had
    elevated again dueto the institutionsmedicalprovidersfailure to dispensesPlainti& sGlaucom a
                                                                                        .




    m edication.

           17. The Glaucom a specialistDr.Jonathan Russellm ade a second attemptto advise the

    institutionsm edicaldepartm enthow importantit was for the Plaintif to receive al1three eye

    dropsand his pills.Note:n ese notes were even in bold printon the evaluation and treatnwnt

    planreview edby thestaffand m edicaldepartm ent.

           18. Onceagain thePlaintiffremm ed to the institution and wasnotseen by aphysician to

    discuss the (fact) thathe was not receiving the medication prescribed by the Glaucoma
    specialist.Note:AMain the PlaintiT s m edical 5le was iust placed on a routine stack to be
                        -   -




    reviewed atalaterdate.

           19. By now the Plaintifpsvision had decremsed to the pointwhere he was com pletely

    unableto travelnorread orwrite withoutmssistance.Note:Thesq sm mtom swere caused by the

    Dqfvndo t'sunnecessarv delav in dispensinM the Plaintiœ sGlaucoma m edication asorescdbesd

    by thespecialist.

           20. On April 10, 2019 the Plaintiff with the assistance of another inm ate tim ely

    submitted an appealto the secretary for the Florida Delmrtment of Corrections explaining in

    detail the m edical providers Centurion and /or there agents or em ployee's along with the

    participation ofsecurity haverefused and/orfailed to follow and carry outthe outside Glaucom a

    specialistprescribed treatmentplan.


           21. 0n M ay 1,2019 the authorized respondents forthe Secretary's Offce retum ed the

    Plaintic sgrievancealle/ngitwmsfleduntimely.SeeGrievanceLog# 19-6-15039.Note:This


                                                10-B
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 13 of 24



    was rjn factl a-n ermneous and friw lo-us attempt to deny the PlaintiF a iust and meritorious

    response.

           22. On/or aboutM ay 3,2019 the PlaintiF subm itted a form alcomplaint to both the

    secretary'soffceforthe(F.D.O.C.)and theFloridaCommissionofGovernmentAccountability.
    Note:Bot.
            h aaenciesfailed torespond.

           23. Atthis pointthe Plaintiffhad alerted every Defendantnnmed in this instant civil

    complaintand with Featdetailm ade them aware ofhisdebilitating m edicalcondition,ttand al1

    w asto no avail-''

           24. As such the Defendant'sdeprived Plaintiffofa Federalrightwhile acting underthe

    colorofstate law where the Defendantswere inform ed both by grievances filed by the Plaintiff

    and hisverbalattempt'sto receiveprescribed teatm ent.

           25. n e Plainti& sgrievance explained in detailllis debilitating condition thus gving
    subjective knowledgeofarisk ofharm to al1ofthe Defendantsnamed above,yetallshowed
    deliberate indiference by disregarding thatrisk when they could have corrected those argued

    issuesinPlaintiFsl evance.Thiswasandremainsaseriousmedicalneed.
           26. On/or aboutAugust 14,2018 the Plaintiffbecam e extremely sick and was in F eat

    pain and discom fort,experiencing stomach pain and vom iting.

           27. An ambulance wascalled to the prison and thePlaintiffwastaken to the em ergency

    room atHom estead GeneralHospital.

           2#.n ePlaintis wasseen evaluated and diar osed with ftacutepancreatitis''by aBoard

    certised m edicaldoctorwho presczibed multiplem edicationsand recom m endedtreae ent.




                                                10-C
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 14 of 24



           29. The Doctorin the E.R.personally explained to the Plaintiffthe seriousness ofhis

    condition and advised him to follow a11recomm endedtreae ent.

           30. Oncethe Doctorhad stabilized thePlaintiffcondition and wroteprescribedordersfor

    treau enthewaskansported back to the institution.

           31. W hen the Plaintiffreturned to the institution hewasplaced in the infrmary,and the

    following m om ing on 8-15-19 was discharged from the inhrmary and placed back into open

    population whilestillexperiencing thesnm esymptom s.

           32. On August22,2019 thePlaintif was seen by Dr.Peno forfollow-up ordered by Dr.

    Papillion,(CHO)on 8-15-19.SeeCliniciansordersheetinPlaintiT smedicalEles.
           33. The PlaintiF hasneverreceived any treatmentnorm edication forhispre-diar osed

    seriousm edicalcondition.Re Acute Pancreatitis.Note:For appm xim atelv (6)m onths now the

    Pl-
      aintil hasbçen subivct-ed to-severestom ach pain.nauseamw m itimg-e-d discom fort.
           34. n e Plaintiff has accessed sick-call on several occmsions complaining of the

    unbearable pain and discom fort,and his inability to properly consum e food withoutvomiting.

    ttA11to no avail.''

           35. The PlaintiF subm itted severalrçquest and grievances in an eflbrtto obtain the

    m edicalrecordsthatwere created by Hom estead GeneralHospital.

           36. For severalweeks the institutions m edicalproviderCenturion refused the Plaintif

    accesstohispersonalrecordsetpursuanttoChapter33-401.701(3)(A)F.A.C.ltiswellknown
    that Centurion has policy/custom/practice of notproviding proper services unless it is life-

    threatening. Otherwise,theirpolicy is fordoctors/nurses to expend m inim um tim e/m oney.




                                                10-D
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 15 of 24



           37. On 9-4-19 the Plaintifffiled a pievanceto the Health Service Adm inistrator, til7ena

    Tate''to inquire why he wasnotreceiving treatm entforhisPancreas. On 9-12-19 the p ievance

    wisdenied.Grievance Loa - 3-1909-0019.

           38. On 9-21-19 the Plaintifffled anotherg ievanceto DenaTate, explaining in detail

    thatthedoctorsunderhersupervision werenotcarrying outthespecialistordersfortreatm ent,

    and again the grievancewasdenied.Sç:Grievance LoR # 463-1909-0157.

           39. On 12-17-19 the Plaintil subm itted a fonnalgrievance to the W arden,M r.Colon

    explaining in detail the pain and suffering due to the m edicalproviders failure to treat his

    Pancreaticcondition.Thisgrievancewasreviewed by both theChiefHea1th Of/cer,Dr.Papillon

    and assistantW arden M ario Corrales and again the grievance wasdenied.See Gdevance Loz #

    1912-463-166,12-20-19.

           40. On 1-1-20PlaintiF fled an appealto thesecretaryofthe (F.D.O.C.)explainingthat
    the medicalproviders were delaying and/oroutrightrefusing to teathisseriousm edicalneeds.

    Thisgrievancewasdenied on 1-23-20.SeeGrievance Log # 20-6-01175.
                                             -




           41. On/oraboutM arch of2020 the Plaintifffled a recordsrequestpursuantto chapter

    766.204 (1)(2)and (3)to Homestead GeneralHospitalto obtain atrue and correctcopyofthe
    treating physicians evaluation,diar osisand treatment recom m endations from his emergency

    room visiton 8-14-19.PlaintiF hasneverreceived aresponsefrom the ilospilAl.
                                                                        -




           42. At this pointthe Plaintif has alerted every Defendantnnmed in this instantcivil

    com plaintand with peatdetailmade each one awareofhisseriousmedicalneed,ç%and aaain to

    nO aVail.''




                                                 10-E
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 16 of 24



           43. Assuch the Defendantsdepdved Plaintiffofa Federalrightwhile acting underthe

    colorofstate 1aw where the Defendantswere inform ed both by grievancesiled by the Plaintiff

    as well as his verbal attempts to receive proper and adequate treatm ent as prescribed by

    specialist.

           44. n e Plaintiff explained in detail his debilitating condition, constant pain, and

    discomfort ttthus''giving a11 Defendants subjective knowledge of a risk for harm, yeta11
    Defendants named above showed deliberate indifference by disregarding thatrisk when they

    could have corrected thoseargued issuesin Plaintim sgrievances. 45. Ithasbecom e a common

    practice here at Dade C.I.for both Security and their medical provider,Centurion to i> ore

    and/or delay adhering to or carrying out specialist orders and recom mendations for treating

    seriousm edicalneeds.

           46. As a direct and proxim ate result of the above m entioned Defendants deliberate

    indifferencetowardsPlaintifsseriousneeds,the inadequate treatmentand/orttunnecessarydelav

    çKin thetreatmentofPlaintifrssevere Glaucom a and Pancreatitis,M r.JenkinshassuFered further

    irreversible dnm age to his optic nerves which caused sir ificantloss of vision and m onthsof

    severepain and discom fortwithoutany resolve.

           47. Docum ented medicalrecords willin-factsubstantiate thatthe PlaintiffM r.Jenkins

    wentaperiodof(5%)and(8%)monthswithoutanyofhisprescribedtreatmentandmedications
    that were ordered and prescribrd by both certified Glaucoma specialist and Board certifed

    physician which would have prevented any further dam age and alleviated any further

    unnecessary pain,suffering and discom fort.

                                        IN CO N CLU SIO N




                                                  10-F
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 17 of 24



              48. Both Centurion ofFlorida and/ortheir agents and employees, and Defendants Dr.

    Papiollon and Dena Tate have participated in the Plaintiffs m edical trea% ent have shown

    deliberate indifference towards Plaintiffs pre-diar osed serious m edicalneeds, thus violating

    PlaintiffsEightand Fourteenth Amendm entsto the United StatesConstitution.

                                        CAUSE OF ACTIPN
          CQUNT I= 42 U.S.C.:1983 CLAIM AGAINST CENTUW ON OF FLO RIDA

              1) PlaintiffM r.Jenkinshereby inœ rporatesby reference the allegationscontained in
    paragraphs through48)above;asifsetforthinFULL HEREIN.
           2) Count1isbroughtagainstDefendantCenturion pursuantto 42 U.S.C.Section 1983
    fordeliberateindifferenceto thecriticalm edicalneedsofPlaintif,asan individualwith asevere

    Open Angle Glaucom a m edicalcondition and Pancreatic condition thatrequired the previously

    prescribed teatmentto preventany furthersubstantialhealth deterioration,pain,discom fort,loss

    ofvision,and/orirreversiblednm age.

              3) Centurion and/oritagentsoremployee'sknew on Febnzary 1,2019thatPlaintiT s
    intra ocular pressm e (IOP) levels were elevated and that the specialist who evaluated his
    condition ordered and prescribed the specialGlaucoma eye dropsto preventany furtherlossof

    V1S1On.

           4) Centurion and/oritagentsoremployees,knew on August14,2019 thatPlaintim s
    acute Pancreatic condition wms also evaluated by a specialist whom also recom mended

    prescribe treatmentand m edication to treathisseriousm ediczlcondition.

          5) DespiteknowledgeofPlainti& sseriousmedicalneeds,Centurion and/oritsagentsor
    employee's were deliberately indiferent to those serious needs in failing to provide the




                                                10-G
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 18 of 24



    necessary medication care and treatm entto Plaintiffin atimely m anneraspreviously prescribed

    by both Glaucom aspecialistand physician.

          6) Centurion and/or its agents or employee's knew that taking no action and/or
    insuo cientaction couldresultin therapid and perm anentdeterioration ofPlaintiT shealth. But,

    Plaintiff has 7 witnesses who will testify that Centurion intentionally instructs its

    doctors/nurses/m edicalproviders to provide the ktAspirin Cure'''
                                                                    ,whereby Centurion willonly

    dispense aspirin to prisoners and cheap eye dropsmsa pattem to save money,as Centurion is a

    private tçfor-profh''individual/entity. n ese facts are anecdotalatthis point,but,ççdiscoverv''

    willprove thisby thousandsofotherprisonersCenturion doestheçW spirin Cure''to.

          7) Plaintiff alleges it was Centurion's widespread custom,policy,practice and/or
    procedm e to outrightdeny m edicaltreatmentfororbe deliberately indifferentto the seriousand

    potentially expensivemedicalproblem s.

          8) AsadirectandproximateresultofCenturionsdelayand/ordenialofmedicaltreatment
    and/or deliberate indilerence towards Plaintiœ s serious medical needs, the tim ely and

    inadequate treatm ent of both his Glaucom a and acute Pancreatitis Plaintif has suffered

    siptiscantly more damage to the optic nervesdue to elevated (IOP)levels,pain,discomfort,
    mental anguish and a substantial loss of m ore vision in violation of Plaintifrs Eight and

    Fourteenth Am endmentrights.

          9) AsaresultPlaintil suFered dnmagesin an amountto bedetermined attrialforthis
    injuryresulting pain,suffering,mentalanguish,lossofvision,lossofcapacityfortheenjoyment
    oflife,expensesforhiscareand treatmentin an elortto alleviateandcurehisinjuries. Such




                                                10-H
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 19 of 24



    also constim tes Cruelr nusual Punisbm ent, in violation of the 8'1'Am endm ent to the U .s.

    Constitution.

               CO VNT 11= 47 V.S.C.:1983-CLAIM AGAINST DR.F.PAPILLO N                .




           1) PlaintiffM r.Jenkinshereby incom oratesby reference the allegations contained in
    parapaphsE1through48)above;asifsetforthinFULL HEREm .
           2) Atal1timerelevant,Dr.F.Papillon wastheChiefHea1thOffcer(CHO)employedby
    Centurion ofFlorida,LLC atDade Correctionallnstitution,and hisom cialposition is to ensure

    thatthedoctorsand nursesunderhissupervision properly perform theirduties.

           3) PlaintiF chargesthatDr.Papillon,contrary to theEightandFourteenth Amendments
    to the United States Constitution,knowingly and willfully exercised deliberate indifference by

    failing to ensure that his staff and/or his self provided Plaintiff with the necessary and

    recomm ended care treatm entand medication in atimely m snnereven aherO einM advised''that

    thePlaintif wasnotreceiving the trea% entrecomm ended to preventany furtherdamage and/or

    injury.Dr.Papillon had an ethicaland professionalresponsibility to ensure thatthe Plaintif
    received thepropercare and treatment,pursuantto policiesofCenturion to deny medicalcare for

    purely econom ic remsons.tçspecifically,'' by failing to insure that Plaintiff received a1l his

    m edicationsin atim ely m nnnermsorderedbythe outsidespecialist.

           4) ThisfailuretotakeactionbyDr.Papillon wasan exerciseofdeliberateindiFerenceto
    thehealth,safety,welfare,and ConstitutionalRightsofPlaintiffundercolorofstatelaw.

    Dr.F.Papillon,with fullknowledge ofthe unconstitutionalnature ofhisactions,ap eed to and

    did exercisedeliberate indifferenceto the safety and health ofPlaintiffwhich eventuallyresulted




                                                 10-1
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 20 of 24



    in furtherinw ersibledamage,pain and suffering,through thecourseofneglectfrom February 1,

    2019 onward up topresenttim e.

               COUNT IlI-42 U.S.C.:1983 CLAIM AGAG ST M S.DENA TATE

           1) PlaintiffM r.Jenkinshereby incorporatesby reference the allegationscontained in
    paragraphs(1through48)above;asifsetforthinFULL HEREIN.
           2) Ata1ltimesrelevant,M s.Dena Tate wastheHealth Service Administrator(HSA)
    employed by Centurion ofFlorida LLC atDade C.I.and herposition was to oversee the entire

    m edicaldepaM entasawhole.

           3) PlaintiffchargesthatDenaTatecontraryto theEightandFourteenthAmendmentsto
    the United States Constitution,knowingly and willfully exercised deliberate indi/erence by

    failing to ensure that the m edical personnel cnrried out the recom mended care treatm ent

    prescribed by the outside specialist,even aherbeing advised ofthePlaintim sm edicalcondition

    through multiplepievancesasstated above.

           4) n isfailureto takeactionby DenaTatewasaneàerciseofdeliberateindiferenceto
    the health,safety,welfare,and ConstitutionalRightsofPlaintiffundercolorofstate law and is

    also Crueland UnusualPunishm ent,in violationofthe 8* Amendmentto theU .S.Constitution.

           5) M s.Dena Tate,with fullknowledge ofthe unconstitutionalnature ofheractions,
    av eed to and dfd exercise deliberate indifferencc to the safety and health of Plaintif which

    eventuallyresulted in pain,suffering,injury and damage to the Plaintic sopticnervesthrough
    the course of neglect from February 1, 2019 through present,and one a continuing basis,

    worsenina,and,rendering Plaintifrtçlegallyblind''.

                                                         Respectfully subm itted,



                                                10-J
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 21 of 24



       10-14-20                               /s/    #kzkz   *
         Dated
                                              Alfonso Jenkins,#047210




                                         11
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 22 of 24




                             VERIFICA TION /OA TH

         1, Alfonso Jenkins affirm under penalty of perjury that the foregoing
    documentistrueand correct.Per28U.S.C,1746(2),and 1havereaditin full.
                                              Respectfully subm itted,
                                                    .4
                                                     *


       10-14-20                               lsI        ,   -     ----
         D ated
                                              Alfonso Jenkins,#047210
                                              Dade Correctionallnstitution
                                              19000 S.W .377th Street
                                              Florida City,Florida 33034




                                         12
II l     ;:-otJJo             J"2;v
                                Case 1:20-cv-22604-DPG Document 13
                                     k1/I.Jo df d'/12, 10            Entered on FLSD Docket 10/20/2020 Page 23 of 24
                                                                                                                                                    MAILED FROM A           Hasler

'!JA~6 CtJ/44c6CtivvvvfL f~Jr1r1.-t1T/t!i,J                                                                                                STATE CORRECTIONAL

                                                                                                                                                      INSTITUTION
 / 7vt1lJ      J:, L-v, ~ 7/ tJ / ~ & T                                                                                                              FLORIDA CITY

  / 'l,u/4 )J.A Cl Tl( ~?P/4.,I 4/1 ']-'3 d 3 'I
                       J




                                                                                                 U 1t..;'1it '1' ~
                                                                                                f1i JV61'A'«iP ••
                                                                                                                      .. ....,.........
                                                                                                                      ,_fl    r e .,.,_ '- - - '    . ~::a;;_•~
                                                                                                                                                   ·~ .- . · - ':"-•'.. .
                                                                                                }rJ -            -"          ·-·- · · · """~,"'~"':-'~

       \ -   -I~
                    ~ -;: •


                                                                                               e,                         ------
                                     Legal M,all
                                      Received

                                    OCT 14 2020
                                     DadeC.I.
                                                                           Cl- {JG/(                  or-                      Co 1/4-T
                                                                          f',    ~~
              ~               J


                                                                                              Jr; I /y Y'/1}                   _       i) l VJ JI uiV


               '.                                                        'f Oo          Iv\         fl/ )/70 J                                       /vVc'/1/½~

                                                                        h1 l At?? I              ;::-z__ ?'/4) IJA                                           . '
                                                                                          /
                                                                                                      ...----...
Case 1:20-cv-22604-DPG Document 13 Entered on FLSD Docket 10/20/2020 Page 24 of 24




                                           I
